Citation Nr: 0627446	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel







INTRODUCTION

The veteran had honorable active military service from June 
1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision that denied 
service connection for bilateral hearing loss. The veteran 
filed a notice of disagreement (NOD) in November 2004, and 
the RO issued a statement of the case (SOC) in May 2005.  
Later in May 2005, the appellant filed a substantive appeal 
(via VA Form 9, Appeal to Board of Veterans' Appeals).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 dB 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).  

The Board notes, initially, that, in support of the claim for 
service connection, the veteran has alleged in-service 
acoustic trauma involving excessive noise from 155 Howitzers 
in connection with his service in Korea, primarily with the 
artillery.  The veteran's DD-214 reflects the receipt of the 
Korean Service Medal with three Bronze Stars and the UN 
Service Ribbon, and that the veteran served as an executive 
officer.  

The National Personnel Records Center (NPRC) has been unable 
to furnish the veteran's complete service medical records 
(SMRs).  Although some records have been reconstructed, the 
remainder were reported to be damaged.  The reconstructed 
SMRs include the report of the veteran's March 1953 
separation examination and other clinical records.  A review 
of these available service medical records reflected no 
complaints, findings, or diagnosis of hearing loss.  The 
March 1953 Release from Active Duty Report (separation 
examination) includes an assessment that the veteran's ears 
were normal and a notation that audiological testing 
reflected a mild shift at 8000 Hertz (Hz).  

Post service, the record reflects evidence of hearing loss.  
Pertinent to the question of etiology of such hearing loss, 
the evidence includes a February 2003 report from Balance and 
Ear Center reflecting an assessment of noise induced high 
frequency sensorineural hearing loss.  Also in support of the 
claim is a March 2004 report of F. Shaia, M.D., which notes 
that the veteran's audiogram reflected a 60 percent hearing 
loss in the mid and high range frequencies bilaterally 
(although the actual pure tone threshold numerical values 
were not provided).  Dr. Shaia opined that, in reviewing the 
veteran's medical history, his hearing loss is most likely 
related to noise exposure from being in the military service. 

However, in October 2004, following review of the record, a 
VA audiologist opined that the veteran's hearing impairment 
was "not as least as likely as not" associated with noise 
exposure during military service.  The audiologist pointed to 
the separation examination report as supporting her opinion, 
noting that the shift at 8000 Hz, alone, is not indicative of 
noise induced hearing loss, and that examination of the ears 
at separation was normal.  Again, no pure tone thresholds 
were provided.  

While the VA audiologist (and the RO, in denying the claim on 
appeal) seemed to focus on the lack of hearing loss at 
separation as the primary basis for the negative opinion and 
the continued denial of the claim, the Board points out that 
the absence of in-service evidence of hearing loss is 
generally not fatal to a claim for service connection for 
that condition.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89. (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) and 
a medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

In this case, the report of September 2004 VA audiometric 
testing reflects numerical pure tone threshold results 
demonstrating hearing loss disability, within the meaning of 
section 38 C.F.R. § 3.385.  Given that fact, and the 
veteran's allegations of in-service noise exposure, the Board 
finds that a medical opinion by an appropriate physician, 
based of full consideration of the veteran's documented 
medical history and assertions, is needed to resolve the 
claim on appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. §  3.159(c)(4) (2005).  

Hence, the RO should arrange for the veteran to undergo 
medical examination, with audiometric testing, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may result in a denial of the claim for 
service connection.  See 38 C.F.R. § 3.655 (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim for 
service connection for bilateral  hearing loss, explaining 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3)) (West Supp. 2005) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The 
RO's letter should also invite the appellant to submit all 
pertinent evidence in her possession, and ensure that its 
notice to her meets the requirements of the recent decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2005).  

The action identified herein is consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the 
appellant and his  representative a 
letter requesting that the veteran 
provide information, and, in necessary, 
authorization, to enable it to obtain any 
additional records pertinent to the claim 
for service connection for hearing loss.  
The letter should include a summary of 
the pertinent evidence currently of 
record, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claims within the one-year 
period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
A examination by a an otolaryngologist 
(ear, nose and throat physician) at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND and the results from 
recent audiometric testing, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions. All appropriate 
tests and studies (to include audiometry, 
and speech discrimination testing, for 
each ear) should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the results of audiometric 
testing, the physician should 
specifically indicate, which respect to 
each ear, whether the veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).

Then, with respect to each diagnosed 
hearing loss disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any such disability is 
the result of injury or disease incurred 
or aggravated in service, to specifically 
include likely significant noise exposure 
during the veteran's service in Korea.  
In providing the requested opinion, the 
examiner should specifically consider and 
discuss all opinions as to etiology of 
hearing loss of record, to include Dr. 
Shaia's March 2004 opinion and the 
October 2004 VA audiologist's opinion.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for bilateral hearing 
loss in light of all pertinent evidence 
and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005). 

